Case 1:17-cv-04766-ILG-SMG Document 113 Filed 07/04/20 Page 1 of 1 PageID #: 1292




                                     STATE OF NEW YORK
                              OFFICE OF THE ATTORNEY GENERAL
  LETITIA JAMES                                                                           DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                LITIGATION BUREAU
                                       Writer’s Direct Dial: (212) 416-6556

                                                  July 4, 2020

  Via ECF

  The Honorable I. Leo Glasser
  United States District Court for the Eastern District of New York
  Theodore Roosevelt United States Courthouse
  225 Cadman Plaza East
  Brooklyn, NY 11201

         Re:    O’Hara v. City of New York, et al., No. 17 Civ. 4766 (ILG) (SMG)

  Dear Judge Glasser,

          This Office represents Defendants James Brennan, John Keefe, and Jeffrey Wait
  (collectively, the “State Defendants”) in the above-referenced matter. I write on behalf of all
  defendants to request a two-week extension of time to file reply papers concerning the three
  currently-pending motions to dismiss the Plaintiff’s fabricated evidence claims, see Dkt. Nos.
  102, 104, & 105, from July 9, 2020 to July 23, 2020. The extension of time is necessary due to a
  scheduling conflict for the City Defendants’ lead counsel, and to allow counsel for the State
  Defendants to complete briefing and potential oral argument on preliminary injunction motions
  in two recently-filed COVID-related actions pending in the Southern District of New York.

           The Plaintiff consents to the extension. This is the defendants’ first request for an
  extension of time to reply. The Plaintiff previously made two motions for an extension of time
  to file his opposition papers, Dkt. Nos. 106 & 108, both of which defendants consented to and
  both of which were granted. See Dkt. Nos. 107 & 109. We thank the Court for its time and
  consideration.

                                                              Respectfully submitted,



                                                              James M. Thompson
                                                              Assistant Attorney General
                                                              james.thompson@ag.ny.gov

  Cc:    All counsel of record (via ECF)


                 28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● www.ag.ny.gov
